Citation Nr: 0724221	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-01 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for anxiety reaction with a history of dizzy spells and post 
traumatic stress disorder (PTSD) features.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to June 
1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued a 50 percent disability 
rating for the veteran's anxiety reaction with a history of 
dizzy spells and PTSD features.  

In February 2007, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  

The Board finds that the evidence raises a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
due to the impact of the veteran's service-connected 
psychiatric condition.  This issue is referred to the RO for 
appropriate action.

The veteran's claim seeking a rating higher than 70 percent 
for his psychiatric disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's anxiety reaction with PTSD features is 
manifested by insomnia, nightmares, restricted affect, 
impaired concentration, near-continuous panic or depression; 
difficulty in adapting to stressful circumstances; an 
impaired inability to establish or maintain effective 
relationships; and severe occupational impairment.  



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a disability rating of 70 percent for anxiety 
reaction with PTSD features, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 
4.1-14, 4.130, Diagnostic Codes 9400-9412 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fact that favorable action is being taken 
regarding the appellant in granting a 70 percent disability 
rating and remanding to the AOJ the issue of a disability 
rating in excess of 70 percent, no discussion of VA's duty to 
notify and assist is necessary.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran contends that that his service-connected anxiety 
reaction with PTSD features is more severe than his currently 
assigned 50 percent disability rating and that he is eligible 
for a higher disability rating.

The veteran's service-connected anxiety reaction with PTSD 
features is rated 50 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Codes 9400-9412 (2006).  A 50 percent 
rating is assigned upon a showing of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week, difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

In a November 2006 VA mental disorders examination, the 
veteran reported depressed mood, irritability, anxiety, 
worry, and loss of interest in previously enjoyable 
activities such as fishing.  Other symptoms included 
insomnia, fatigue, helplessness, guilt and poor 
concentration.  He preferred to be alone and spent most of 
his time with his dog in his workshop, was unable to tolerate 
large crowds and startled easily and had few friends.  He was 
easily agitated and demonstrated mood lability with frequent 
angry verbal outbursts, and experienced unpredictable panic 
attacks which occurred one to four times per week.  He denied 
suicidal or homicidal ideation or a history of suicide 
attempts.  He reported sleeping about 4 hours a night and 
having three to four distressing dreams per week, but could 
not remember the content.  The examiner noted that the 
frequency of his psychiatric symptoms was daily and the 
severity was moderate, with the onset in 1972.  The veteran 
was alert and oriented to person place and time, was casually 
dressed and well groomed, cooperative and attentive and there 
was no guarding or evasiveness.  His psychomotor activity was 
decreased, his eye contact was poor, his mood was "down and 
out" and his affect was restricted.  His speech rate was 
slow with a normal tone, he was goal directed and coherent 
with no evidence of obsessions or compulsions.  

The examiner diagnosed the veteran with panic disorder 
without agoraphobia and dysthymic disorder, and assigned a 
global assessment of functioning scale (GAF) score of 50.  
Subsequent to offering this assessment, the examiner 
commented that the veteran could be employed only in a low 
stress position that did not require contact with multiple 
co-workers or with the public.  

In an addendum to the examination report, the examiner opined 
that the veteran did not meet the DSM-IV criteria for PTSD.  
He assessed separate GAF scores of 50 each for panic disorder 
without agoraphobia and dysthymic disorder, and assigned a 
GAF score of 60 for a cognitive disorder not otherwise 
specified.  The veteran's GAF scores of 50 reflect the 
examiner's assessment of the effects of the disability for 
which the veteran is service-connected.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

Based on review of the evidence, the criteria for a 70 
percent rating for anxiety reaction with PTSD features are 
more nearly approximated in this case.  38 C.F.R. § 4.7.  The 
veteran's symptoms and his assessed GAF score on recent 
examination are consistent with a finding of occupational and 
social impairment, with deficiencies in most areas due to 
frequent panic attacks, irritability, anger, depressed mood 
and anxiety affecting the ability to function independently, 
appropriately and effectively.  His GAF score of 50 in 
general reflects the severity of his symptoms.


ORDER

A disability rating of 70 percent for anxiety reaction with 
PTSD features is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

In May 2007, the veteran submitted additional medical 
information regarding his service-connected anxiety reaction 
with PTSD features.  In order to fulfill the duty to assist, 
the case should be remanded to the AOJ for consideration of 
this evidence in assessing whether a higher disability rating 
is warranted for the veteran's disability.  The veteran 
should be afforded an examination to determine the current 
severity of his service-connected anxiety reaction with PTSD 
features, taking into account the additional relevant 
evidence provided by the veteran.

In addition, in light of the veteran's testimony regarding 
dizzy spells and the definition of the service-connected 
disability, VA must determine whether a separate rating is 
warranted for this condition.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent 
outstanding records, to specifically 
include from the Jackson, Mississippi, VA 
Medical Center, the veteran should be 
afforded a VA psychiatric examination to 
determine the current extent and severity 
of his service-connected psychiatric 
disability.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  All 
appropriate tests and studies should be 
conducted and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a GAF 
score and an explanation of what the 
score means.  The examiner must also 
comment on the veteran's report of dizzy 
spells.  The examiner must also state 
whether it is at least as likely as not 
that they veteran is unable to work due 
to his psychiatric disability.  All 
findings and conclusions should be stated 
in a legible report.

2.  Following completion of the above 
development, the AOJ should adjudicate 
whether an evaluation in excess of 70 
percent is warranted.  If the benefits 
sought are not granted to the veteran's 
satisfaction, the AOJ should issue a 
supplemental statement of the case to the 
veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


